Citation Nr: 0517625	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-07 319	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for Mallory-Weiss 
syndrome, claimed as ulcers. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for residuals of 
pneumonia. 

7.  Entitlement to service connection for a left shoulder 
disability, claimed as a left arm disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
January 1985.  He had subsequent National Guard and Reserve 
service from August 1986 to November 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 1999 and July 
2002 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the December 1999 
decision, the RO denied the veteran's claim for service 
connection for headaches.  The veteran testified at a hearing 
at the RO in October 2001 in connection with his appeal of 
that determination.  

By the July 2002 rating decision, the RO denied service 
connection for hearing loss, tinnitus, Mallory-Weiss 
syndrome, sinusitis, residuals of pneumonia, and a left arm 
disorder.  The veteran testified at a Travel Board hearing 
held before the undersigned at the RO in June 2004.  
Transcripts of both the October 2001 and June 2004 hearings 
have been prepared and are of record.


FINDINGS OF FACT

1.  Chronic headaches were not incurred in or aggravated by 
active military service.  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  

3.  Tinnitus was not incurred in or aggravated by active 
military service.  

4.  Mallory-Weiss syndrome claimed as ulcers was not incurred 
in or aggravated by active military service

5.  Sinusitis was not incurred in or aggravated by active 
military service.  

6.  Residuals of pneumonia were not incurred in or aggravated 
by active military service.  

7.  A left arm disorder was not incurred in or aggravated by 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for headaches are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.385 (2004).  

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.159 (2004).

4.  The criteria for the establishment of service connection 
for Mallory-Weiss syndrome, claimed as ulcers, are not met.  
38 U.S.C.A. §§ 1131, 5107, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§  3.159, 3.303 (2004).  

5.  The criteria for the establishment of service connection 
for sinusitis are not met.  38 U.S.C.A. §§ 1131, 5107, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§  3.159, 3.303 (2004).  

6.  The criteria for the establishment of service connection 
for residuals of pneumonia are not met.  38 U.S.C.A. §§ 1131, 
5107, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§  3.159, 
3.303 (2004).  

7.  The criteria for the establishment of service connection 
for a left arm disorder are not met.  38 U.S.C.A. §§ 1131, 
5107, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Before proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the present case, the RO provided the veteran with a VCAA 
notice letter in February 2001 which addressed the issue of 
entitlement to service connection for headaches, the only 
claim pending at that time.  This notice was inadequate under 
the above criteria.  A later VCAA notice letter addressing 
all of the veteran's pending claims was undated but appears, 
based on its placement in the file, to have been issued 
between November 2001 and July 2002.  This letter informed 
the veteran of the information and evidence necessary to 
substantiate his claims.  The letter explained to the veteran 
which information or evidence it needed from him and what he 
could do to help with the claims.  The RO informed the 
veteran that it would help him obtain private treatment 
records if he completed Release of Information forms that 
would enable the RO to obtain such records on his behalf.  
Copies of the forms were enclosed.  The letter advised the 
veteran as to what VA would do to assist him in the 
development of the evidence to support his claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element" as above, the documents provided to the 
veteran in connection with his claims, including the rating 
decision, statements of the case, and supplemental statements 
of the case, have had the cumulative effect of informing him 
of the need to submit everything in his possession to VA - 
the veteran has been advised that evidence which would 
substantiate his claim would include all competent evidence 
bearing upon the essential components of a successful claim 
of service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  .  

The timing of the second - and adequate -- VCAA notice letter 
complied with the timing requirements of Pelegrini II as to 
all of the issues on appeal other that that of entitlement to 
service connection for headaches since it was issued before 
the initial adjudication of those claims.  

As to the headaches issue, the letter was not timely.  
However, in Pelegrini II the United States Court of Appeals 
for Veterans Claims (Court) left open the possibility that a 
notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice as to the headaches issue is harmless error.  First, 
the requisite notifications were ultimately provided to the 
veteran as to this issue before the transfer and 
certification of the case to the Board, and the veteran had 
ample time in which to respond.  Viewed in context, the 
furnishing of the VCAA notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).  The veteran has clearly had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Mayfield , Id.  The Board finds 
that the present adjudication of the headaches issue on 
appeal will not result in any prejudice to the veteran.  

The duty to assist the veteran has also been satisfied.  All 
known private and VA medical records have been obtained and 
have been reviewed by both the RO and the Board.  VA 
examinations have been performed in connection with several 
of the veteran's claims and medical opinions have been 
obtained.  The Board is not aware of additional medical 
evidence that is not of record for which reasonable 
procurement efforts have not been made.  

The Board would note that an element of the duty to assist is 
to provide a medical examination with medical nexus opinion.  
VA regulations require that a medical examination or medical 
opinion be provided if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but: (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In the present case, a VA examination has been conducted as 
to each of the disorders at issue other than sinusitis and 
headaches.  The claims as to these disabilities involve 
questions of chronicity and continuity of symptomatology 
after service and it is found herein that neither chronicity 
in service nor continuity of symptomatology after service is 
shown.  Service medical records contain only minimal 
references to these claimed disorders.  Therefore, any 
medical opinion as to a nexus between military service and 
any current disability due to sinusitis or has would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant).  Consequently, in light of the 
evidence of record, a current examination would serve no 
useful purpose.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  

Legal criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004); See Savage v. Gober, 10 Vet. App. 488 
(1997).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

A veteran shall be taken to have been in sound condition when 
enrolled for service, except as to disorders noted at the 
time of examination, acceptance, and enrollment or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service. In 
order to rebut the presumption of aggravation, there must be 
clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  See Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004). 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).  

Where a claimant is not presumed to have been in sound 
condition upon service entry, it must be determined whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition, as contrasted to 
symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2004).  


Service Connection for Defective Hearing and Tinnitus

The veteran contends that during service he was exposed to 
loud noises as the result of working near Pershing missiles 
and jet engines and as a result of duty as a medic and an 
assistant mortar gunner.  He states that after service he 
worked in a foundry but was not exposed to excessive noise.  
He reports that he has a high-pitched ringing in his ears.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and that 
service connection for both hearing loss and tinnitus must be 
denied.

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§3.385 
(2004) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 26 decibels or greater; or when 
the speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  

Hearing loss is not a chronic disease entitled to any 
presumption of service connection despite VA's past practice 
of treating hearing loss as a disability entitled to a 
presumptive period.  Cromley v. Brown, 7 Vet. App. 376, 377-
78 (1995).  

The veteran underwent a service department enlistment 
examination in November 1981.  In a report of medical 
history, he denied having or ever having had hearing loss.  
No pertinent defects were reported on examination.  On 
audiometric testing, the pure tone thresholds at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 10 decibels or less in 
each ear.  

The veteran underwent an examination in August 1986 for 
enlistment into the National Guard.  On audiometric testing, 
the pure tone thresholds at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz were 15 decibels or lower in each ear.  The 
results of audiometric testing are not clearly reported but 
appear to indicate that thresholds of 20 decibels were 
recorded at 500, 2,000, and 4,000 Hertz in each ear.  

The veteran filed his initial claim for service connection 
for bilateral hearing loss and tinnitus in November 2001.  
Audiometric testing was performed in November 2003 in 
connection with that claim.  The veteran complained of 
hearing loss and tinnitus related to service.  He reported 
that hearing speech was difficult at all times and that he 
complained of tinnitus that was constant but was loudest in 
the afternoon.  The pure tone thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 50, 50, 50, 55 and 60 
decibels, respectively, in the right ear.  The thresholds 
were 55, 45, 45, 50 and 60 decibels in the left ear at the 
same frequencies.  The speech reception scores were 100 
percent in the right ear and 94 percent in the left ear.  The 
audiologist concluded that the configuration of pure tone 
responses, sketchy history of unprotected noise exposure, and 
the hearing test results at separation from the Army and 
enlistment in the National Guard did not support a finding of 
service-connected hearing loss or tinnitus.  The examiner 
stated that there was very poor agreement between speech 
reception thresholds and pure tone averages.  The examiner 
stated that the results of testing were not reliable patient 
responses and were not consistent with a service-connected 
hearing loss or tinnitus.

Following the November 2003 audiology examination, the 
veteran was referred for a physical examination of the ears 
but left before the examination.  The physician reviewed the 
file and noted the absence of any evidence of hearing loss 
due to acoustic trauma while in service.  He concluded that 
the purported hearing loss and tinnitus were not service 
connected.

As noted above, the essential components of a successful 
claim of service connection are:  (1) Evidence of an injury 
in military service or of a disease that begin in or was made 
worse during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disabilities; and (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).

In view of the findings reported on the audiometric testing 
conducted during the veteran's active duty and service in the 
National Guard it must be concluded that a hearing loss 
disability within the meaning of 38 C.F.R. § 3.385 was not 
manifest during service.  All of the pure tone thresholds 
recorded during active duty and National Guard service were 
20 decibels or lower.

However, the law nevertheless permits the granting of service 
connection where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, where 
postservice audiometric findings meet the regulatory 
requirements for a hearing loss disability for VA purposes, 
and where a medically sound basis upon which to attribute the 
postservice findings to the injury in service (as opposed to 
intercurrent causes) is established.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

In the present case, the veteran's claim of acoustic trauma 
is not documented in the current record.  Furthermore, even 
if the veteran's history of noise exposure associated with 
mortar fire and serving on a pistol team with his National 
Guard unit is taken at face value, the postservice record 
does not contain reliable evidence that the veteran currently 
has a hearing loss disability at the present time within the 
meaning of 38 C.F.R. § 3.385.  The pure tone thresholds 
obtained by a VA audiologist in November 2003 are at a level 
sufficient to satisfy the regulatory standard, but the 
comments of the examiner raise a question as to whether those 
figures provide an accurate assessment of the veteran's 
actual hearing capability.  The examiner found the test 
results to be inconsistent with one another.  Despite the 
high speech reception thresholds, the veteran had excellent 
speech recognition scores and could understand when the 
examiner spoke in a low voice with his back turned.  

However, even if it is assumed arguendo that the veteran does 
have a hearing loss disability within the meaning of 
38 C.F.R. § 3.385, there is no medically sound basis for 
attributing such deficit to service.  Both the audiologist 
and the physician who was scheduled to examine the veteran's 
ears in November 2003 concluded, based on a review of the 
evidence of record, including service medical records, that 
intercurrent hearing loss was not related to service.  The 
opinions of these examiners are entitled to substantial 
weight in deciding the veteran's claim.  The opinions are 
unambivalent, based on a review of the record, and 
uncontradicted by other medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

By contrast, the record is devoid of any medical evidence 
that would support the allegation that any current hearing 
loss is related to service.  No medical opinion evidence to 
that effect has been received from a medical professional.  
To the extent that the veteran is relying on his medical 
opinion, his opinion is not entitled to probative weight 
because laypersons are not competent to offer medical 
opinions regarding medical matters such as the diagnosis or 
the etiology of a disability.  The law is well established 
that where a claim involves issues of medical fact, medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony...is not competent to establish, and is therefore not 
probative of, a medical nexus").

The analysis with respect to the claim for service connection 
for tinnitus parallels that with respect to the claim for 
service connection for hearing loss.  There was no recorded 
complaint of tinnitus at any time during service or until the 
veteran's 2001 service connection claim.  There is no medical 
evidence that would substantiate the veteran's contention 
that the veteran's postservice tinnitus is related to 
service.  The only medical evidence of record regarding a 
nexus to service is the report of the November 2003 VA 
examination, and that evidence is adverse to the claim.

The Board therefore finds that a preponderance of the 
evidence of record is against the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
Where the preponderance of the evidence is against a claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for Headaches

The veteran contends that he has constant headaches which 
began in service in 1982 when he fell on ice and struck his 
head.  Having carefully considered the claim in light of the 
evidence of record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and that the appeal must be denied as to this 
issue.

The veteran underwent an examination for enlistment in 
November 1981.  In a report of medical history, he denied 
having or ever having had frequent or severe headaches.  No 
pertinent defects were reported on examination.  Service 
medical records show that in March 1982 the veteran was 
hospitalized for one night for treatment of pneumonia.  The 
positive findings reported during the hospitalization 
included headache.  In October 1983 the veteran was seen for 
various complaints that included severe headaches and 
abdominal cramps of three days' duration.  The clinical 
assessment was viral syndrome.

The veteran underwent an examination in August 1986 for 
enlistment into the National Guard.  There were no complaints 
or abnormal findings pertinent to this appeal.  On an 
periodic examination in March 1991, no complaints or defects 
pertinent to the appeal were reported other than that a 
ventricular-peritoneal shunt had been placed because of 
increased intracranial pressure headaches.  In June 1993 the 
veteran requested medication for migraine, stating that he 
had forgotten to bring his medication.  He had no current 
headache.  A history of migraine was noted.  

The veteran filed his claim for service connection for 
headaches in July 1999.  In a March 2001 supporting 
statement, he related that he had hit his head on ice during 
a fall while he was in basic training and that during this 
time he spent a week in the hospital and developed pneumonia.  
He related that after the fall he was unable to endure the 
recoil from even small-arms fire and that because of the 
headaches he was transferred to another post for training as 
a medic.  He stated that at subsequent duty stations he was 
treated with Tylenol and morphine and was assigned to light 
duty rather than being put in the hospital.  He stated that 
while in Germany the headaches were less severe and he was 
given Demerol.  He further stated that while stationed in 
Germany he fell 20 feet from a bridge and injured his left 
shoulder and struck his head.  

The medical evidence received in support of the claim 
includes an extensive medical record from the Social Security 
Administration, including numerous private medical reports.  
A June 1993 medical record from the Mercy Hospital shows that 
the veteran was seen for complaints of headaches.  It was 
reported that he had a three-year history of headaches which 
occurred at the rate of 2 or 3 a day, usually on both sides.  
The records from the Gerber Memorial Health Services dated in 
May 1995 relate that the veteran had had a motor vehicle 
accident resulting in a head injury and loss of consciousness 
4 to 5 years earlier.  He had been subsequently found to have 
hydrocephalus and a VP shunt was inserted.  He had had 
another motor vehicle accident 6 to 7 months ago which had 
led to a loss of consciousness.  A number of additional 
injuries were noted in a report of psychological 
consultation, including injuries received in a hockey 
accident and a dirt-bike accident.  In a February 1996 
evaluation at the Saginaw County Mental Health Clinic the 
veteran had been struck in the head at age 11 by a hockey 
puck.  An April 1996 medical record from the Hendrick Medical 
Center noted that the veteran had a history of headaches 
since a hockey puck injury and the headaches had increased 
over the years.

VA outpatient treatment records show treatment for headaches.  
In June 1999 it was reported that he complained of having had 
right-sided headaches since 1983 which had previously been 
treated as migraine.  The headaches improved after the 
placement of a shunt in 1993 and then recurred.  The 
headaches were atypical and were of uncertain etiology.

A July 1999 statement is of record from a VA physician, 
apparently a psychiatrist, who had treated the veteran since 
March 1999.  The veteran had a history of neurosurgical shunt 
implantation in 1995 for hydroencephalus which had left him 
with residual chronic severe headaches.  

At an October 2001 hearing at the RO, the veteran denied 
having had headaches before hitting his head in a fall on ice 
in service and stated that he had had headaches in service 
for which he went on sick call several times.  He continued 
to have the headaches during National Guard service and 
received treatment for migraines.  He related that a shunt 
had been implanted before he was involved in a motor vehicle 
accident in 1996.  He testified that he had seen some stars 
after that accident but that there was no real head injury.

In testimony at a June 2004 Travel Board hearing before the 
Board, the veteran again related that he had had headaches 
since 1982.  He stated that while on his way to National 
Guard duty in Reed City he had been involved in a car 
accident and taken in for a CT scan.  He related that had 
been flown to the University of Michigan where a shunt was 
put in.  On questioning from his representative, he clarified 
that these headaches were the same as those he had since 
1982.

Under the law, in order to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Pond v. West, 12 
Vet. App. 341, 346 (1999).  

Despite the veteran's numerous and detailed descriptions of 
recurrent and severe headaches in service originating in the 
1982 fall on ice, the veteran's accounts are entirely 
uncorroborated by service medical records.  The only notation 
of headaches in service is found in October 1983 medical 
entries associated with treatment for a viral syndrome over a 
period of several days.  The fall on ice is undocumented, and 
no other notations of headaches are shown.  Moreover, the 
veteran had an opportunity to report his headaches in medical 
history reports that he executed on various occasions during 
service and while serving in the National Guard, yet on each 
occasion he specifically denied recurring headaches.

The postservice medical record is somewhat conflicting as to 
the cause and date of onset of headaches.  The postservice 
records contain at least one reference to the presence of 
headaches since 1983, and there is a suggestion that 
headaches may have been present since the veteran's 
childhood, when he sustained a hockey puck injury.  The 
weight of the evidence tends to suggest that the veteran had 
a series of head injuries during the years since his 
discharge from service in 1985, that the headaches originated 
in these injuries, and that the injuries necessitated the 
implantation of a shunt to correct hydrocephalus.  Neither 
the hydrocephalus nor any other postservice injuries are 
shown to be related to service or to duty in the National 
Guard.  

The veteran has claimed that a motor vehicle occurred in 1995 
or 1996 while he was on his way to his Guard duty, but the 
record shows that the headaches were well established before 
the accident.  In addition, there is information in the 
record that the veteran had had another motor vehicle 
accident several years earlier with loss of consciousness.  
If an increase in disability due to headaches as a result of 
that accident that occurred while the veteran was on his way 
to inactive duty training, a basis for service connection 
would be possible under the law.  See 38 C.F.R. § 3.6(e) 
(2004) (providing, in pertinent part, that an individual who 
incurs disease or injury while proceeding to  or from 
inactive duty training shall be deemed to have been on 
inactive duty training).  However, the veteran stopped short 
of contending that this was the case, and the evidence, as 
noted, shows that chronic headaches were already present when 
the 1995 or 1996 accident occurred.  

The Board would also note that service connection may be 
granted on the basis of aggravation for a disorder that 
preexisted service but which increased in severity during 
service.  As explained above, the law generally presumes that 
an individual is in sound condition upon entering service and 
that any increase in severity during service represents 
aggravation of the preservice disorder.  Clear and 
unmistakable evidence is required to rebut the presumption of 
soundness.  

In the present case, the record contains evidence that the 
veteran had preservice headaches that began in a childhood 
head injury in a hockey game.  However, the veteran is not a 
reliable historian, and the historical accounts provided in 
both service and postservice medical records do not provide a 
consistent description of the history of the disorder.  In 
view of the conflict in the record, the Board does not find 
that the information relating to the hockey puck injury is 
sufficient to constitute clear and unmistakable evidence to 
rebut the presumption of soundness.  Therefore the veteran is 
presumed to have been in sound condition when he entered 
active duty in January 1982.  However, even if the Board were 
to find that the presumption had been rebutted, the record 
does not demonstrate that a chronic headache disorder was 
manifest during active service, let alone a disorder that 
increased in severity during service.  Aggravation of a 
preservice headache disability is clearly not shown.  

It is clear from the record that the veteran remained in 
National Guard service after the onset of the headaches at 
issue.  However, the evidence does not contain any findings 
that would support a finding that an increase in severity 
that would permit a grant of service connection for headaches 
on the basis of aggravation during any period of active duty 
or inactive duty training associated with such service.  
Furthermore, with respect to inactive duty training, the 
disabilities for which service connection may be granted 
based on incurrence during inactive duty training are limited 
to those resulting from injury.  38 C.F.R. § 3.6(a)(c) 
(2004).  

Accordingly, a preponderance of the evidence of record is 
against the veteran's claim for service connection for 
headaches.  Where the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Alemany, Id.  


Service Connection for Mallory-Weiss syndrome, claimed as  
Ulcers

The veteran contends that he has residuals of an episode of 
Mallory-Weiss syndrome that was treated in service in 
Germany.  He contends that he developed a severe cold while 
living in a tent up in the mountains and developed and a 
nasty cough and swelling of the stomach which led to 
vomiting.  He states that he was told in the hospital that 
the constant jerking of the upper stomach during coughing 
causes tearing in the "stomach line."  

On review of the evidence of record in light of the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim and that the appeal must be 
denied as to this issue.  

Service medical records show that in early January 1984 the 
veteran was hospitalized due to bloody vomitus.  A 
gastroscope and lab tests were within normal limits and there 
was no further vomiting.  The veteran was initially 
hospitalized at a civilian hospital in Germany and then 
transferred to an American hospital.  He was discharged to 
duty with a diagnosis of Mallory-Weiss syndrome.  

The veteran underwent a VA gastrointestinal examination in 
June 2002.  The examiner noted that the medical records 
showed a diagnosis of a Mallory-Weiss tear of the distal 
esophagus in service in 1982.  The veteran had no history of 
hiatal hernia.  Physical examination was unremarkable.  An 
upper gastrointestinal series showed a normal esophagus, 
stomach and duodenum.  The final diagnosis was status post 
Mallory-Weiss tear, originally occurring on active duty, 
treated with Tagamet.  The condition was described as 
resolved, with no residuals noted.

The veteran underwent a VA examination in November 2003.  The 
veteran reported occasional dysphagia and upper gastric 
discomfort as well as symptoms consistent with a hiatal 
hernia and reflux which were particularly aggravating at 
night.  He took Zantac on an as-needed basis.  It was 
reported that the veteran had had hematemesis at the time of 
the original episode and that he had 1 or 2 episodes per year 
of increased pain and slight hematemesis.  He was currently 
being followed by a gastroenterologist.  No diagnostic tests 
were ordered.  The final diagnosis was history of Mallory-
Weiss tear of the esophagus secondary to prolonged coughing.  
The examiner noted that the veteran still had periodic 
symptoms of slight hematemesis and recurring symptoms of 
esophageal acid reflux for which he was on medication.

The medical records received from the Social Security 
Administration include both VA outpatient treatment records 
and private medical records, including the report of a upper 
gastrointestinal series performed in February 1993 at the 
Mercy Hospital.  Examination of the stomach showed erosions 
consistent with gastritis, which was consistent with a 
clinical history of hematemesis.  It was noted that films and 
fluoroscopy had demonstrated a minimal sliding-type hiatal 
hernia.  VA outpatient treatment records dated in 1998 and 
1999 show treatment for gastroesophageal reflux disease.

It is well settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability -
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  By "disability" is meant "an impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1 (2004); see Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) [Citing with approval VA's definition 
of "disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)]; see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (A "disability" is a 
disease, injury, or other physical or mental defect.").  

The Board finds that the evidence does not substantiate the 
veteran's contentions that there are any current residuals of 
the Mallory-Weiss tear during service.  The veteran has 
presented no evidence of residuals, and the two VA 
examinations show no residual disability associated with the 
esophageal tear in service.  The June 2002 examination report 
states explicitly that the condition had resolved and that no 
residuals were present, and the determination as to the 
absent of residuals was based on an upper gastrointestinal 
series which showed normal findings.  The November 2003 
examination report, prepared by the same examiner noted that 
the veteran still had periodic symptoms of hematemesis and 
gastroesophageal reflux but did not attribute those symptoms 
to the Mallory-Weiss tear, which was present only by history.  
VA outpatient treatment records document treatment for 
gastroesophageal reflux disease (GERD) but contain no 
indication that any physician has attributed the GERD to the 
Mallory-Weiss tear in 1982.  

The existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  Since a preponderance of the 
evidence supports a finding that the veteran does not have 
residuals of Mallory-Weiss syndrome, the appeal as to this 
issue must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Alemany, Id.  


Sinusitis

The veteran contends that he incurred sinusitis in service 
when he was constantly going in and out of tents and moving 
from higher elevations down to lower elevations.  He states 
that he kept developing constant and chronic sinus infections 
for which he was treated either at a German hospital or on 
base.  He relates that since service he has had sinus 
infections that occur 3 or 4 times per year for which he 
receives treatment with antibiotics.  

Having reviewed the appeal in light of all of the relevant 
evidence of record and the applicable law, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for sinusitis and that the appeal as to 
this issue must be denied.

The veteran underwent an examination for enlistment in 
service in November 1981.  No pertinent complaints or defects 
were reported.  Service medical records relating to the 
veteran's active duty contain no reference to complaints or 
findings plantar flexion sinusitis.  

Included with service medical records is a note from a 
private physician associated with Reed City Medical 
Associates dated in June 1988 indicating that the veteran's 
running should be restricted for three weeks to mild or less 
because of severe sinusitis.  

The postservice medical records include VA outpatient 
treatment records as well as private medical records received 
from the Social Security Administration.  These records do 
not document the presence of a chronic postservice disability 
due to the sinusitis.  As noted above, entitlement to service 
connection is related to cases where there is current 
disability that is shown to be related to disease or injury 
in service.  See Brammer, Id; Rabideau, Id, Degmetich, Id.  
Despite the record for treatment for a single episode of 
severe sinusitis in June 1988, the veteran is not shown to 
have had chronic sinusitis in service.  The veteran's service 
medical records do not corroborate his current allegation 
that he had frequent sinus infections in service that 
required medical attention, and no chronic sinus disability 
has been demonstrated since service.  The Board must 
therefore conclude that the veteran did not have chronic 
sinusitis in service and that he does not have the disorder 
at the present time.  

The Board finds that a preponderance of the medical evidence 
of record is against the claim for service connection for 
sinusitis and that the veteran's appeal as to that issue must 
be denied.  38 U.S.C.A. § 5107(b) (2002); Alemany, Id.  


Residuals of Pneumonia

The veteran contends that during service he was treated for 
pneumonia and that since service he has had chronic 
bronchitis which he claims is a residual of the episode in 
service.

The veteran underwent an enlistment examination in November 
1981.  No pertinent complaints or defects were reported.  
Service medical records show that in March 1982 the veteran 
was hospitalized for one night for treatment of pneumonia.  
The positive findings reported during the hospitalization 
included sore throat, cough, headache, and a temperature of 
100.2.  No pertinent complaints or findings were reported in 
records relating to National Guard service.  

The veteran underwent a VA respiratory examination in June 
2002.  The examiner noted that medical records indicated that 
he had a history of having contracted pneumonia twice on 
active duty and that he related that he had further episodes 
since then.  No abnormal respiratory findings were reported 
on examination.  Pulmonary function tests were within normal 
limits.  Chest X-ray showed no evidence of pulmonary disease.  
The final diagnosis was status post pneumonia.  The examiner 
indicated that no current residuals were noted.

While service medical records confirm the occurrence of a 
single episode of pneumonia during the veteran's active duty, 
subsequent service medical records contain no reference to 
any subsequent respiratory complaints during service or to 
any further episodes of pneumonia.  None are documented 
elsewhere in the record except in the historical references 
recorded by the VA examiner in June 2002.  Examination at 
that time showed no evidence of respiratory abnormality.  The 
record does not show that the veteran has chronic bronchitis 
or any other current pathology associated with the episode of 
pneumonia during service.  In the absence of contrary 
evidence, none of which has been submitted by the veteran, 
the opinion by the VA examiner that there are no residuals of 
the pneumonia in service has considerable probative value and 
will be accepted by this Board as the basis for deciding the 
appeal.

The Board finds that the evidence of record does not 
demonstrate any residuals of the episode of pneumonia in 
service.  In the absence of a current disability associated 
with that episode, the appeal must be denied.  See Brammer, 
Rabideau, Degmetich.  A preponderance of the evidence is 
against the claim, and the appeal of this issue must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany, Id.




Residuals of a Left Arm Injury

The veteran contends that during service he slipped on ice in 
Germany and landed on his shoulder rather than on his hand or 
elbow.  He states that a torn rotator cuff was found when 
physicians "did a scope" of his shoulder.  He states that he 
had a subsequent left shoulder injury after service resulting 
in a rotator cuff tear which was surgically repaired but that 
his physician told him that it looked as if he had an injury 
before that.  

No pertinent complaints or findings were reports on an 
examination for enlistment in November 1981.  Service medical 
records show that in November 1984 the veteran was seen at a 
medical facility with complaints of having fallen on his left 
arm.  On examination the left hand was red and swollen.  
There was limitation of left arm motion, with pain.  The 
clinical assessment was probable fall.  X-rays of the left 
hand in December 1984 were reported as normal.  

Included with service medical records were records dated from 
October to December 1993 showing that the veteran had been 
seen in physical therapy for treatment of left rotator cuff 
tendinitis.  In a July 1994 statement, C. A. de Castro, M.D., 
reported that the veteran was being treated for impingement 
syndrome of his shoulder and should not participate in Guard 
activities until after he had surgery.  An October 1994 
statement from D. Shneider, M.D., related that the veteran 
had significant improvement in comfort in the shoulder 
following an arthroscopic debridement and acromioplasty on 
August 31, 1994.  

Post service medical records show that the veteran was 
evaluated at a private facility in October 1993 for 
evaluation of left anterior shoulder pain extending to the 
scapular area.  It was reported that he had been functioning 
independently without pain or limitation before slipping 
while holding a bucket weighing 180 pounds with his left arm.  
He heard and felt a snap in the left shoulder with immediate 
pain.  The veteran subsequently underwent arthroscopic 
debridement and acromioplasty in August 1994, which brought 
about significant improvement in the comfort in his shoulder.  

The veteran underwent a VA examination in November 2003; the 
veteran's service medical records were not available to the 
examiner.  The veteran gave a history of impact to his left 
arm and of bone cyst of the left thumb.  He reported 
occasional flareups of pain which were usually precipitated 
by lifting.  He stated that his original injury had occurred 
when he fell on his outstretched arm.  He denied a history of 
dislocation.  X-rays were negative for any type of 
degenerative changes.  The diagnosis was status post injury 
to the left shoulder and arm without appreciable sequelae at 
the present time.  

While service medical records confirm that the veteran fell 
on his left arm during service, the evidence does not 
demonstrate that it resulted in any residual disability.  
Service medical records contain only one clinical entry 
related to the incident, and the findings reported in that 
record refer to the hand and arm rather than to the left 
shoulder.  There is no reference to the left shoulder at all, 
nor is there any corroboration of the veteran's contention 
that any kind of "scope" (presumably an arthroscope) was used 
in service following the injury or that a rotator cuff tear 
was found.  The August 1994 arthroscopic procedure was 
performed at a civilian facility and was related to an injury 
received carrying a heavy bucket.  That injury is not shown 
to be related to service.  

Furthermore, when the veteran was examined by the VA in 
November 2003, the information he provided concerning the 
original injury conflicted with his hearing testimony in that 
he told an examiner that he landed on his outstretched arm 
rather than his shoulder and omitted any reference to injury 
to the shoulder in service.  

To the extent that the veteran is contending that his current 
left shoulder disability is a residual of the injury to the 
arm in service, that allegation is inconsistent with the 
evidence of record showing a clear onset of left shoulder 
disability in a 1993 injury.  No evidence pertaining to his 
medical status before the October 1993 injury shows any 
residual defect of the left arm related to the injury 
documented in service.  

Accordingly, a preponderance of the evidence of record is 
against a finding that the veteran has residuals of the 
November 1984 left arm injury documented in service.  Where a 
preponderance of the evidence is against a claim, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany, 
Id.


ORDER

Service connection for headaches is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for Mallory-Weiss syndrome, claimed as 
ulcers, is denied.  

Service connection for sinusitis is denied.  

Service connection for residuals of pneumonia is denied.  

Service connection for a left arm disorder is denied.  



	                     
______________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


